Title: To George Washington from Joseph Carleton, 17 March 1781
From: Carleton, Joseph
To: Washington, George


                  
                     Sir
                     War Office March 17th 1781
                  
                  I am directed to enclose for your Excellencys consideration the within papers from the British prisoners of War under confinement in this City.  I have the honor to be with the highest respect Your Excellencys most Obed  Hbl. Servt 
                  
                     Jos. Carleton Secy
                     
                  
                Enclosure
                                    
                     
                        Philladelphia New Prison 14 March 1781
                     
                     The Humble Petetion of they British Prisoners at Philladelphia To Your Excellency
                     Most humbly sheweth, & sets forth, our unhappy sittuation, which at this present is deploreable, having a Very brief sickness and deadly fever Arangeing amongest us, which in a Very few days illness, has Carried Off, A many bold, & youthfull, active, Soldier.  Also the Case is Miserable, being in want of Necessaries, Clothing, Blanketing, &c. for want of such, the General part of us, Are much distressd and almost Naked.
                     The surgeon, who visits the Hospital, behaves Very attentively, he being a gentleman of this Town, exerts his utmost duty towards the Sick—Several applications has been made, to New York to Officers there, but has never been Answered in Any measure, for Clothing &c. &c. nor, supply has been Answered, so; that we, look upon our selves to be Entirely forgot, which makes our Case the more Unhappy—There are some Soldiers here, has been Captured, betwen four, & five years and have not Received any Subsistance,  This we deschribe, our selves Unto your Excellency—hoping not to Offend, nor wish your displeasure.
                     We Conclude your Excellency’s—Most Faithfull, Humble, and Obedient Servants at Command, bold British Soldiers Prisoners of War.
                     
                  
                  
                Enclosure
                                    
                     
                        New Prison 17 March 1781
                        
                     
                     To the Honourable the Board of War, at Philladelphia 17th March 1781
                     The Humble Petition of the British prisoners—Most humbly Sheweth unto the Honourable Board—The Necessity of Our application, for a Serjeant, to be granted Permission on Parole, to New York; to Solliciting Our Commander in Chief for Clothing, Necessaries, Blanqueting, Subsistance.
                     As they whole of us here are much distrest and in a most Miserable situation, & Afflicted with Sickness—With Humility and Obesience We combine and address our selves, to The Honourable Board; for a Serjeant to be permitted on Parole, to Convey a Letter to our Commander in Chief, such Serjeant, having Permission, & Limmitted Time, to Receive Clothing &c. &c. as may be Committed to his care.  Shall Depose upon Oath; to be have as Becometh Him Faithfully, and Honourably Return according to His Permitted Time of Such Parole.  I have the Honour to be with due Respects, the subschriber yours Most humble & Obedient Servant
                     
                        Serjeant Thomas Quartermon
                        
                     
                  
                  
               